               1   William L. Haluck, Es (SBN 80146
                   Zachary Schwartz, Es ~(SBN 28649)                               F,~E~—
               2   Greg K. Koeller, Esq.~(SBN 312470)                   ~-ERK, U.S. DIS'I R1^T GpURT
                   Koeller, Nebeker, Carlson & Haluck, LLP
               3   3 Park Plaza, Suite 1500                                  ~Il~ 3 0 2019
                   Irvine, CA 92614-8558
               4   949-864-3400• fax: 949-864-9000
                   Email: bill.ha~uck(a,knchlaw.com /                  ceNrwwo, r ~c of    ALIFORIWA
                                                                       BY                    DEPUi1'
               5   zacharv.sc wartz a5 nc aw.com
               6   Attorneys for Defendant
                   COUNTY OF ORANGE
               7

               S                       UNITED STATES DISTRICT COURT
               9            CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA
              10

              11   IVIN MOOD                                 Case No.: 8:17-cv-00762-SVW-KK
                                                             Assigned to: Hon. Stephen V. Wilson
             12                Plaintiff,                    Crt. Rm: l0A
                                                             Magistrate Judg : Kenly Kiya Kato
             13    v.
                                                             [        ]JUDGMENT IN
             14    COUNTY OF ORANGE,DOES 1-10,               FAVOR OF DEFENDANT
                                                             COUNTY OF ORANGE
             15                Defendants.
             16                                              Action Date:        4/28/17
                                                             Trial Date:         vacated
             17

             18         Defendant COUNTY OF ORANGE filed a Motion for Summary Judgment
             19    and this Court originally denied the Motion. (See Doc. 73.) However, the Court
             20    having reconsidered its position as to whether summary judgment is warranted in
             21    favor of COUNTY OF ORANGE,the Court informed parties that it was inclined to
             22    grant summary judgment sua sponte for COUNTY OF ORANGE and gave Plaintiff
             23    IVIN MOOD an opportunity to file a brief in opposition. (Doc. 80.) After IVIN
             24    MOOD filed an opposition (Doc. 81) and COUNTY OF ORANGE filed a reply
             25 (Doc. 84), this Court notified the parties on May 10, 2019 that the Court grants

             26    summary judgment for COUNTY OF ORANGE (Doc. 86), and on July 25, 2019,
             27    the Court issued its written order granting summary judgment sua sponte for
             28
                                                         1              Case No. 8:17-cv-00762-SVW-KK
004.548:372221v1                      [PROPOSED]NDGMENT IN FAVOR OF DEFENDANT COUNTY OF ORANGE
               1        COUNTY OF ORANGE.(Doc. 92.)
               2              After reviewing all papers filed in support of summary judgment, as well as
               3        all papers filed in opposition, and the issues have been duly heard and a decision
               4        duly rendered, IT IS ORDERED AND ADJUDGED that judgment be entered in
               5        favor of Defendant COUNTY OF ORANGE and against Plaintiff IVIN MOOD,
               6        that Plaintiff IVIN MOOD take nothing, that the action be dismissed on the merits
               7        with prejudice, and that Defendant COUNTY OF ORANGE is the prevailing party
               8        under Federal Rule of Civil Procedure 54(d)(1) and is entitled to recover its costs
               9        incurred in this action in accordance with said Rule and Local Rules of this Court.
              10        This Judgment may be amended to include any costs and other litigation expenses
             11         awarded to Defendant COUNTY OF ORANGE by the Court.
             12               IT IS SO ORDERED AND ADJUDGED.
             13

             14

             15         DATED: 71.3
                                                                The Honorable Stephen V. Wilson
             16
                                                                Judge ofthe United States District Court
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                               2                Case No. 8:17-cv-00762-SVW-KK
004.548:372221v1   II                      [PROPOSED] NDGMENT IN FAVOR OF DEFENDANT COUNTY OF ORANGE
